2\hlS
                               ELECTRONIC RECORD




COA #      11-13-00009-CR                        OFFENSE:        DWI


           Jason Dax Creek v.
STYLE:     The State of Texas                    COUNTY:         Midland

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    142nd District Court


DATE: 1/22/15                    Publish: NO     TC CASE #:      CR39111




                        IN THE COURT OF CRIMINAL APPEALS



          Jason Dax Creek v.
style:    The State of Texas                          CCA#:      PD-0211-15

         APP£LLAA/7-\*>               Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
                                                     JUDGE:
DATE:                                                SIGNED:                            PC:.
JUDGE:                                                PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD